                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             June 05, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

LUIS GARZA,                                 §
                                            §
        Petitioner,                         §
VS.                                         §   CIVIL NO. 2:18-CV-335
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §

                                       ORDER

      The Court is in receipt of Respondent’s Motion to Dismiss, Dkt. No. 22;
Petitioner’s Response to Respondent’s Motion, Dkt. No. 26; the Magistrate Judge’s
Memorandum and Recommendation (“M&R”), Dkt. No. 28; and Petitioner’s
Objections to the M&R, Dkt. No. 33.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 28. The Court therefore GRANTS Respondent’s
Motion to Dismiss, Dkt. No. 22, and DISMISSES Petitioner’s application for
habeas corpus relief as TIME BARRED. Further, the Court DENIES Petitioner a
Certificate of Appealability. The Court DIRECTS the Clerk to mail this Order and
a copy of the docket activity sheet to Petitioner.
      Final judgment will be entered separately.


      SIGNED this 5th day of June, 2019.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
